PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Pilloff Passino & Cosenza LLP2000 Duke StSuite 300Alexandria VA 22314

In re Application of BOYS et al.
Appl. No. 15/324,736
Filed: January 9, 2017
Attorney Docket No.: 246-013
For:  INDUCTIVE POWER SYSTEM SUITABLE FOR
               ELECTRIC VEHICLES
                                                                                                                                             

::::::







DECISION ON PETITION UNDER 37 C.F.R. § 1.181



This is a decision on the petition filed August 9, 2021, under 37 C.F.R. § 1.181, to request withdrawal of the finality of the Office action mailed on June 9, 2021.

The petition is DISMISSED AS MOOT.
Petitioner asserts the finality of Office action mailed on June 9, 2021 was improper because the rationale for modifying the primary reference has changed from the previous Office action.

A review of the record reveals that a Non-final Office action was mailed on November 1, 2021.  Accordingly, the relief requested is now moot since the finality of the Office action of June 9, 2021 has now been withdrawn.  

Any inquiry regarding this decision should be directed to Rexford Barnie, Supervisory Patent Examiner, at (571) 272-7492.
-----------/BUMSUK WON/
_________________________
Bumsuk Won, Acting Director
Technology Center 2800
Electrical Circuits and Systems 

BW:rb:sh